DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	The amendment of 04/18/2022 has been entered. Claims 1-20 are currently pending in this US patent application and were examined on their merits.

Withdrawn Rejections
	The rejections of the claims under 35 U.S.C. 103 as being unpatentable over Vicentini in view of Liu and Ruoslahti in view of Liu are withdrawn in light of the amendment of 04/18/2022, which amended claim 1 to recite that the manganese superoxide dismutase with high stability is the only active ingredient in the medicament for treating the fatty liver. Applicant’s argument that Vicentini and Ruoslahti do not teach compositions in which MnSOD is the only active ingredient in a medicament for treating fatty liver as set forth in the remarks of 04/18/2022 has been found persuasive.

Claim Interpretation
	Claim 1 recites a method for treating fatty liver, comprising administering a superoxide dismutase composition to a patient. Claims 2-4 and 10-11 recite further limitations of the fatty liver recited in the preamble of claim 1. MPEP § 2111.02 (II) states the following: “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” The claims do not require that the patient administered the superoxide dismutase composition recited in claim 1 be a patient in need of treatment for fatty liver or that the patient be limited in any way. As such, the preamble merely states the intended use of the invention and does not define any of the limitations of the claimed method. Accordingly, any prior art that reads on administering the particular superoxide dismutase composition of claim 1 to any patient will be interpreted to read on the entirety of claim 1 and on claims 2-4 and 10-11 as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-20 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over Decorde et al., Metabolism and Cardiovascular Diseases 20: 301-307 (2010), in view of Liu et al., Extremophiles 15: 221-226 (2011), as evidenced by UniProt, https://www.uniprot.org/uniprot/?query=*&fil=organism%3a%22Thermus+thermophilus+(strain+ATCC+BAA-163+%2f+DSM+7039+%2f+HB27)+%5b262724%5d%22+AND+proteome%3aup000000592&offset=1500&sort=protein_names&desc=no&columns=id%2centry+name%2creviewed%2cprotein+names%2cgenes%2corganism%2clength, accessed 01/12/2022.

Decorde teaches Extramel, a freeze-dried melon juice concentrate coated with palm oil and containing microgranules that contain 14 IU SOD/mg powder (see entire document, including page 302, left column, paragraph 3; cf. claims 1, 7-9 and 15-20; the Examiner notes that SOD powder coated in palm oil can be interpreted as a “capsule” and that the palm oil can be interpreted as a “diluent”; the Examiner further notes that Decorde does not indicate the activity of any ingredient in Extramel other than SOD toward diet-induced oxidative stress, atherosclerosis, and hepatic steatosis). The Extramel was administered orally to subjects receiving a high fat diet for the prevention of diet-induced oxidative stress and atherosclerosis (page 302, right column, paragraph 2; page 305, left column, paragraph 2; cf. claims 1-5 and 10-14; see above under Claim Interpretation for the Examiner’s interpretation of claims 2-4 and 10-11). Extramel administration decreased hepatic steatosis in the subjects (page 304, right column, paragraph 1 and legend of Figure 4c).

However, Decorde does not teach that the superoxide dismutase is a manganese superoxide dismutase from Thermus thermophilus HB27.

Liu teaches a hyperthermostable manganese superoxide dismutase enzyme from Thermus thermophilus HB27 (see entire document, including page 222, left column, paragraph 2; cf. claim 1; the Examiner notes that the instant specification indicates that the superoxide dismutase of SEQ ID NO.: 4 is from T. thermophilus HB27 [specification as filed, page 4, line 30], and UniProt indicates that there is only one superoxide dismutase in the genome of T. thermophilus HB27 [see page 16 of the attached UniProt document]; as such, the SOD enzyme of Liu is the enzyme of SEQ ID NO.: 4 as instantly recited). The T. thermophilus HB27 SOD is the most thermostable SOD so far isolated from fungi (page 224, right column, paragraph 2).

While Decorde does not teach that the superoxide dismutase administered to patients for the treatment of diet-induced oxidative stress, atherosclerosis, and hepatic steatosis is the manganese superoxide dismutase from Thermus thermophilus HB27, it would have been obvious to one of ordinary skill in the art to include the MnSOD from T. thermophilus HB27 in the composition of Decorde because Liu teaches that the MnSOD from T. thermophilus HB27 is highly stable. One of ordinary skill in the art would have a reasonable expectation that administering the MnSOD of Liu in the composition of Decorde would successfully result in the more stable provision of SOD activity to the patient and in the treatment of diet-induced oxidative stress, atherosclerosis, and hepatic steatosis in the patient.
Therefore, claims 1-5 and 7-20 are rendered obvious by Decorde in view of Liu, as evidenced by UniProt, and are rejected under 35 U.S.C. 103.

Claims 1-20 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over Decorde et al., Metabolism and Cardiovascular Diseases 20: 301-307 (2010), in view of Liu et al., Extremophiles 15: 221-226 (2011), and US patent application 2013/0058993 filed by Ruoslahti et al., published 03/07/2013, as evidenced by UniProt, https://www.uniprot.org/uniprot/?query=*&fil=organism%3a%22Thermus+thermophilus+(strain+ATCC+BAA-163+%2f+DSM+7039+%2f+HB27)+%5b262724%5d%22+AND+proteome%3aup000000592&offset=1500&sort=protein_names&desc=no&columns=id%2centry+name%2creviewed%2cprotein+names%2cgenes%2corganism%2clength, accessed 01/12/2022.

As discussed above, claims 1-5 and 7-20 are rendered obvious by Decorde in view of Liu, as evidenced by UniProt. However, these references do not teach that the SOD composition is administered through an intravenous or intraperitoneal injection as recited in instant claim 6.

Ruoslahti teaches peptides that target and penetrate wounded tissue to enhance healing (see entire document, including page 3, paragraph 0016). The composition can comprise a superoxide dismutase (page 9, paragraph 0078; cf. claims 1-4 and 10-11). The disease treated can be non-alcoholic fatty liver disease or atherosclerosis (page 50, paragraph 0341). The preparation can be mixed with suitable carriers or excipients and administered through intravenous injection (page 45, paragraphs 0360-0366; cf. claims 5-9 and 12-20; the Examiner notes that mixing any carrier or excipient with the SOD composition would result in the dilution of the SOD in the composition, and so the carriers/excipients of Ruoslahti can be interpreted as diluents).

While Decorde and Liu do not teach that the administration of T. thermophilus HB27 SOD to patients for the treatment of atherosclerosis and hepatic steatosis rendered obvious by their teachings is performed through intravenous injection, it would have been obvious to one of ordinary skill in the art to do so because Ruoslahti teaches that SOD compositions can be administered to subjects through intravenous injection for the treatment of non-alcoholic fatty liver disease and atherosclerosis. One of ordinary skill in the art would have a reasonable expectation that performing the administration of T. thermophilus HB27 SOD to patients rendered obvious by Decorde and Liu through the intravenous injection of Ruoslahti would successfully result in the treatment of non-alcoholic fatty liver disease and atherosclerosis in the patients.
Therefore, claims 1-20 are rendered obvious by Decorde in view of Liu and Ruoslahti, as evidenced by UniProt, and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        08/03/2022